05/03/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 19-0587


                             DA 19-0587 and OP 20-0583


STATE OF MONTANA,

             Plaintiff and Appellee,                                      FLED
      v.                                                                  MAY 0 3 2021
                                                                       Bowen Greenwood
                                                                     Clerk of Supreme Court
MARK ALAN MENDOZA,                                                      State of Montana


             Defendant and Appellant.
                                                                     ORDER


BRANDON JAMES KILLAM,

            Petitioner,

     v.

JIM SALMONSEN,Acting Warden,
MONTANA STATE PRISON

            Respondrit.



      Pursuant to the Internal Operating Rules of this Court, these causes are classified
for oral argument before the Court sitting en banc and are hereby set for argument on
Wednesday, June 16, 2021, at 9:30 a.m. in the Courtroom ofthe Montana Supreme Court,
Joseph P. Mazurelc Justice Building, Helena, Montana. Any counsel desiring to participate
in the argument remotely shall contact the Clerk of Court to make arrangements. The
argument will be live-streamed and can be accessed through the Court's website at
http://stream.vision.net/MT-JUD/.
      IT IS FURTHER ORDERED that appellate counsel shall be APPOINTED to
represent Petitioner Brandon James Killam, pursuant to § 46-8-104(1)(d), MCA, for the
purposes ofthis oral argument. The Appellate Defender Division shall have ten days from
the date ofthis Order within which to file a Notice of Appearance.
      Counsel shall be prepared to discuss whether Montana cases, specifically State v.
Kime, 2002 MT 38, ¶ 16, 308 Mont. 341, 43 P.3d 290, and State v. Pavey, 2010 MT 104,
356 Mont. 248, 231 P.3d 1104, are the appropriate application of the plain language of
§ 46-18-403(1), MCA,credit for incarceration prior to conviction.
      IT IS FURTHER ORDERED that, for purposes of oral argument, the captioned
cases are combined.
      IT IS FURTHER ORDERED that pursuant to M. R. App. P. 17(3), oral argument
times in this combined matter shall be a total offorty (40) minutes for Appellant Mendoza
and Petitioner Killam and thirty (30) minutes for Appellee and Respondent State of
Montana.
      Counsel should be mindful ofthe provisions of M. R. App. P. 17(6).
      The Clerk of the Supreme Court is directed to provide a copy of this Order to all
counsel of record; to Brandon James Killam personally; to the Appellate Defender
Division;to the Honorable John Kutzman,Eighth Judicial District Court, Cascade County;
and to the Honorable Deborah Kim Christopher, Twentieth Judicial District Court, Lake
County.
      DATED this 3rd day of May,2021.
                                               For the Court,




                                                             Chief Justice




                                           2